Citation Nr: 0429062	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to July 1996.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2002, the 
veteran and his representative testified before a Decision 
Review Officer (DRO) and a transcript of that hearing is of 
record.

On his May 2002 Form 9, the veteran indicated that he did not 
receive a statement of the case (SOC).  The original April 
2001 SOC was reissued and the veteran was provided notice in 
May 2002.  The Board notes that the veteran filed a timely 
substantive appeal from the date he was provide notice of the 
SOC.


FINDING OF FACT

Diabetes Mellitus was not manifested in service or in the 
veteran's first postservice year, and is not shown to be 
related to his service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law.  Regulations implementing the VCAA have 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  The Board 
finds that the requirements of the VCAA are met.  

While the claim was initially denied as not well grounded, it 
was later considered (and denied) on the merits.  The veteran 
was provided a copy of the December 1999 decision denying his 
claim.  The RO provided notification of VCAA provisions by 
correspondence in January 2001 and November 2003, by the 
reissued May 2002 SOC, and by the May 2004 supplemental SOC.  
The veteran was advised what evidence was needed to establish 
entitlement to the benefit sought, what evidence was of 
record, and of his and VA's responsibilities in claims 
development.  While he was advised in January 2001 to submit 
evidence within 60 days, he was further advised that any 
evidence received within a year would be considered.  In 
fact, everything received to date has been considered.  In 
January 2004 and in May 2004, the veteran informed VA that he 
had no additional evidence to submit.  

Regarding timing of VCAA notice, the notice did not precede 
the rating decision on appeal (that obviously would not have 
been possible, as the decision predated enactment of the 
VCAA).  However, the claim was reviewed/reconsidered 
subsequent to the VCAA notice (including after the 
development the Board arranged).  

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to the claims, 
he was advised to submit any medical evidence that the 
claimed disability was related to service or manifested 
within a specific period of time from service (in essence, 
that was everything pertinent to the claim, as that is the 
critical requirement that must be satisfied).  Furthermore, 
as noted, on more than one occasion the veteran has advised 
that he has nothing further to submit.

Regarding the duty to assist, the record includes Service 
Medical Records (SMRs), and postservice treatment records.  
All identified pertinent records have been obtained.  The 
Board has considered whether a VA examination was indicated.  
A VA examination is indicated when there are:  1) Competent 
evidence of current disability.  2) Evidence establishing a 
disability-causing event in service.  3) Evidence suggesting 
that the current disability and the event in service might be 
related.  38 C.F.R. § 3.159.  Here, there is no event, 
disease, documented symptom in service, and no competent 
evidence suggesting a link between the veteran's diabetes and 
his service.  Therefore, a VA examination is not necessary.  

There is no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements 
appear to be substantially met.  The veteran is not 
prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran's SMRs, including an April 1996 separation 
examination, are negative for any complaints, treatment, or 
diagnosis of diabetes mellitus.  

Postservice medical records include May 1999 treatment 
records from Flowers Hospital, Inc showing, in pertinent 
part, that the veteran was admitted for a new onset diabetes 
with azotemia and dehydration.  He complained that for the 
past several years he had increased thirst, increased 
appetite, and urinary frequency.  His past medical history 
did not include a diagnosis of diabetes, and he had no family 
history of diabetes.    

Treatment records from Scott and White Outpatient clinic from 
March 1999 to December 2003 show that in May 1999 the veteran 
complained of a dry mouth and thirst for the past several 
days.  From June 1999 on, the records sow various ongoing 
treatment for diabetes.  No record includes a medical opinion 
relating the diabetes to service, or to any event therein..   

At a Decision Review Hearing in September 2002, the veteran 
testified regarding the symptoms of his diabetes.  He 
affirmed that diabetes was first diagnosed in 1999.   



III.	Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The facts in this case are fairly straightforward.  The 
veteran seeks service connection for diabetes.  His service 
medical records are negative for any complaints, treatment, 
or diagnosis of diabetes mellitus.  The record does not show 
a diagnosis of diabetes mellitus until May 1999, and it is 
not alleged that there was an earlier diagnosis.  When it was 
diagnosed in May 1999, it was noted to be of recent onset.  
As diabetes was not manifested in service or in the veteran's 
first postservice year, service connection for such disease 
on the basis that it manifested in service and has persisted, 
or on a presumptive basis as a chronic disease, is not 
warranted.  

The veteran appears to be alleging that symptoms of diabetes 
became manifest in service.  However, there is no supporting 
medical evidence for this allegation.  The service medical 
records reflect no pertinent complaints or symptoms, and 
there is no medical opinion that relates the veteran's 
diabetes to service or anything noted therein.  As a 
layperson, the veteran lacks competence to relate his 
diabetes to service by his own opinion.  Espiritu v. 
Derwinski, 2 Vet, App. 492 (1992).  

In his May 2002 Form 9, the veteran appears to be claiming 
that his service connected chest keloids somehow contributed 
to cause his diabetes.  Service connection may be established 
on a secondary basis if the claimed disability is shown to be 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.  Here, however, there 
is absolutely no competent (medical) evidence supporting the 
allegation that the veteran's diabetes is somehow related to 
his chest keloids.  His own opinion in this matter is not 
competent evidence.  See  Espiritu, supra.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



